 



 

WARRANT REPRICING AGREEMENT

 

THIS WARRANT REPRICING AGREEMENT (this "AGREEMENT") is made as of [_______],
2012, by and among Heartland Bridge Capital, Inc., a Delaware corporation
(the "COMPANY") and the persons listed on the Schedule of Warrant Holders
attached hereto as EXHIBIT A (the "HOLDERS").

 

RECITALS

 

WHEREAS, the Holders are the listed owners of the Company’s Class [__] Warrants
to purchase an aggregate of [_______] shares of the Company’s common stock at an
exercise price of $5.00 per share (the “Existing Warrants”);

 

WHEREAS, the Company believes it is in the best interest of the Company to
decrease the exercise price on the Existing Warrants to $0.50 per share, with
the remaining terms of the Original Warrants being the same;

 

WHEREAS, the Holders have agreed to exchange their Existing Warrants, on a
one-to-one basis, for new warrant agreements evidencing the new exercise price
(the “Repriced Warrants”);

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE 1

 

ISSUANCE OF REPRICED WARRANTS

 

             1.1  REPRICING OF WARRANTS. Subject to the terms and conditions of
this Agreement, the Company agrees to issue Repriced Warrants to replace the
Existing Warrants held by the Holders, such that the exercise price per share of
the Repriced Warrants shall be Fifty Cents ($0.50) . The Holder agrees to cancel
and surrender to the Company its Existing Warrants. The Repriced Warrants and
the shares of Common Stock of the Company ("COMMON STOCK") issuable upon
exercise of the Repriced Warrants (the "SHARES") are collectively referred to
herein as the "SECURITIES."

 

ARTICLE 2

 

CLOSING DATE; DELIVERY

 

2.1  CLOSING DATE. The issuance of the Repriced Warrants (the "CLOSING") shall
occur on the Closing Date of April 13, 2012.

 

Page 1 of 16

 

 

 

2.2  DELIVERY. At the Closing, the Company will deliver a duly executed Repriced
Warrant to each Holder entitled to receive a Repriced Warrant pursuant to
Section 1.1 of this Agreement, upon delivery to the Company by such Holder of
the Existing Warrant held by such Holder.

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to the Holders:

 

3.1 CORPORATE POWER; AUTHORIZATION. The Company has all requisite legal and
corporate power and has taken all requisite corporate action to execute and
deliver this Agreement, to issue the Repriced Warrants and to carry out and
perform all of its obligations under this Agreement. This Agreement constitutes,
and upon execution and delivery by the Company of the Repriced Warrants, the
Repriced Warrants will constitute, legal, valid and binding obligations of the
Company, enforceable in accordance with their respective terms, except (a) as
limited by applicable bankruptcy, insolvency, reorganization or similar laws
relating to or affecting the enforcement of creditors' rights generally and (b)
as limited by equitable principles generally. The execution and delivery of this
Agreement does not, and the performance of this Agreement, the compliance with
the provisions hereof and the issuance of the Repriced Warrants by the Company
will not materially conflict with, or result in a material breach or violation
of the terms, conditions or provisions of, or constitute a material default
under, or result in the creation or imposition of any material lien pursuant to
the terms of, the Articles of Incorporation (the "ARTICLES") or Bylaws of the
Company or any statute, law, rule or regulation or any state or federal order,
judgment or decree or any indenture, mortgage, lease or other material agreement
or instrument to which the Company or any of its properties is subject.

 

3.2 ISSUANCE AND DELIVERY OF THE REPRICED WARRANTS. Upon exercise of the
Repriced Warrants in accordance with the terms thereof, the Shares will be
validly issued, fully paid and nonassessable. The issuance and delivery of the
Repriced Warrants is not subject to preemptive or any other similar rights of
the shareholders of the Company or any liens or encumbrances.

 

ARTICLE 4

 

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE HOLDERS

 

Each Holder hereby severally represents and warrants to the Company:

 

Page 2 of 16

 

 

4.1 AUTHORIZATION. Holder represents and warrants to the Company that: (a)
Holder has all requisite legal and corporate or other power and capacity and has
taken all requisite corporate or other action to execute and deliver this
Agreement, and to carry out and perform all of its obligations under this
Agreement; and (b) this Agreement constitutes the legal, valid and binding
obligation of such Holder, enforceable in accordance with its terms, except (i)
as limited by applicable bankruptcy, insolvency, reorganization, or similar laws
relating to or affecting the enforcement of creditors' rights generally and (ii)
as limited by equitable principles generally.

 

4.2 INVESTMENT EXPERIENCE. Holder is sophisticated investor. Holder is aware of
the Company's business affairs and financial condition and has had access to and
has acquired sufficient information about the Company to reach an informed and
knowledgeable decision to acquire the Repriced Warrants. Holder has such
business and financial experience as is required to give it the capacity to
protect its own interests in connection with the acquisition of the Repriced
Warrants.

 

4.3 INVESTMENT INTENT. Holder is acquiring the Repriced Warrants for its own
account as principal, for investment purposes only, and not with a present view
to, or for, resale, distribution or fractionalization thereof, in whole or in
part, within the meaning of the Securities Act, other than as contemplated by
Article 7 hereof. Holder understands that its acquisition of the Repriced
Warrants has not been registered under the Securities Act or registered or
qualified under any state securities law in reliance on specific exemptions
therefrom, which exemptions may depend upon, among other things, the bona fide
nature of Holder's investment intent as expressed herein. Holder has, in
connection with its decision to acquire the Repriced Warrants, relied solely
upon the SEC Documents and the representations and warranties of the Company
contained herein. Holder will not, directly or indirectly, offer, sell, pledge,
transfer or otherwise dispose of (or solicit any offers to buy, purchase or
otherwise acquire or take a pledge of) any of the Securities except in
compliance with the Securities Act, and the rules and regulations promulgated
thereunder.

 

4.4 REGISTRATION OR EXEMPTION REQUIREMENTS. Holder further acknowledges and
understands that the Securities may not be resold or otherwise transferred
except in a transaction registered under the Securities Act or unless an
exemption from such registration is available.

 

4.5 DISPOSITIONS. Holder will not, prior to the effectiveness of the
Registration Statement, if then prohibited by law or regulation, sell, offer to
sell, solicit offers to buy, dispose of, loan, pledge or grant any right with
respect to (collectively, a "DISPOSITION") the Securities, nor will such Holder
engage in any hedging or other transaction which is designed or could reasonably
be expected to lead to or result in a Disposition of Securities by such Holder
or any person or entity. In addition, the Holder agrees that for so long as it
owns any Shares, it will not enter into any Short Sales. For such purposes,
a "Short Sale" by the Holder means a short sale of Shares executed at a time
when the Holder has no equivalent offsetting long position in the Common Stock.
For purposes of determining whether the Holder has an equivalent offsetting long
position in the Shares, shares that the Holder is entitled to receive within
sixty (60) days (whether pursuant to contract or upon conversion or exercise of
convertible securities) will be included as if held long by the Holder.

 

Page 3 of 16

 

 

4.6 NO LEGAL, TAX OR INVESTMENT ADVICE. Holder understands that nothing in this
Agreement or any other materials presented to Holder in connection with the
acquisition of the Repriced Warrants constitutes legal, tax or investment
advice. Holder has consulted such legal, tax and investment advisors as it, in
its sole discretion, has deemed necessary or appropriate in connection with its
acquisition of the Repriced Warrants.

 

4.7 CONFIDENTIALITY. Holder will hold in confidence all information concerning
this Agreement and the placement of the Securities hereunder until the earlier
of such time as (a) the Company has made a public announcement concerning the
Agreement and the placement of the Securities hereunder, or (b) this Agreement
is terminated; provided, however, that the foregoing provision of this Section
4.7 shall not apply if the Company does not issue a press release concerning the
Agreement and the placement of the Securities hereunder within two (2) days of
the Closing.

 

4.8 GOVERNMENTAL REVIEW. Holder understands that no United States federal or
state agency or any other government or governmental agency has passed upon or
made any recommendation or endorsement of the Repriced Warrants.

 

4.9 LEGEND. Holder understands that, until such time as the Registration
Statement has been declared effective or the Securities may be sold pursuant to
Rule 144 under the Securities Act without any restriction as to the number of
securities as of a particular date that can then be immediately sold, the
Securities may bear a restrictive legend in substantially the following form
(and a stop transfer order may be placed against transfer of the certificates
for the Shares):

 



"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES OR IN ANY OTHER JURISDICTION. THE SECURITIES REPRESENTED
HEREBY MAY NOT BE OFFERED, SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER APPLICABLE SECURITIES LAWS
UNLESS OFFERED, SOLD OR TRANSFERRED PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THOSE LAWS." 

  

Page 4 of 16

 

 

ARTICLE 5

 

CONDITIONS TO CLOSING OBLIGATIONS OF HOLDERS

 

Each Holder's obligation to acquire the Repriced Warrants at the Closing is, at
the option of such Holder, subject to the fulfillment or waiver as of the
Closing Date of the following conditions:

 

5.1 REPRESENTATIONS AND WARRANTIES. The representations made by the Company in
Article 3 hereof shall be true and correct in all material respects when made,
and shall be true and correct in all material respects on the Closing Date with
the same force and effect as if they had been made on and as of such date.

 

5.2 COVENANTS. All covenants contained in this Agreement to be performed by the
Company on or prior to the Closing Date shall have been performed or complied
with in all material respects and the issuance of the Repriced Warrants pursuant
to this Agreement shall have been consummated.

 

ARTICLE 6

 

CONDITIONS TO CLOSING OBLIGATIONS OF COMPANY

 

The Company's obligation to issue the Repriced Warrants at the Closing is, at
the option of the Company, subject to the fulfillment or waiver of the following
conditions:

 

6.1 REPRESENTATIONS AND WARRANTIES. The representations made by the Holders in
Article 4 hereof shall be true and correct in all material respects when made,
and shall be true and correct in all material respects on the Closing Date with
the same force and effect as if they had been made on and as of such date.

 

6.2 COVENANTS. All covenants contained in this Agreement to be performed by the
Company on or prior to the Closing Date shall have been performed or complied
with in all material respects and the issuance of the Repriced Warrants pursuant
to this Agreement shall have been consummated.

 

ARTICLE 7

 

COVENANTS

 

7.1 REGISTRATION RIGHTS FOR SECURITIES. The Company is offering no registration
rights or obligation to register Securities for sale as part of this Agreement
and any future registration rights or inclusion in a registration statement with
the SEC to sell Securities will remain at the sole discretion of the Company.

 

Page 5 of 16

 

 

ARTICLE 8

 

MISCELLANEOUS

 

8.1 WAIVERS AND AMENDMENTS. The terms of this Agreement may be waived or amended
with the written consent of the Company and each Holder.

 

8.2 GOVERNING LAW. This Agreement shall be governed in all respects by and
construed in accordance with the laws the State of Texas, without any regard to
conflicts of laws principles.

 

8.3 SUCCESSORS AND ASSIGNS. The provisions hereof shall inure to the benefit of,
and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties to this Agreement. No Holder shall assign this
Agreement without the prior written consent of the Company.

 

8.4 ENTIRE AGREEMENT. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
thereof.

 

8.5 SEVERABILITY OF THIS AGREEMENT. If any provision of this Agreement shall be
judicially determined to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

8.6 COUNTERPARTS. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.

 

8.7 CURRENCY. All references to "dollars" or "$" in this Agreement shall be
deemed to refer to United States dollars. The foregoing agreement is hereby
executed as of the date first above written.

 

Page 6 of 16

 

 

DATED at as of the 13h day of April, 2012. 

 



“Holders”   “Company”       Kim Guenther,   Heartland Bridge Capital, Inc., an
individual   a Delaware corporation           /s/ James F. Groelinger Kim
Guenther   By: James F. Groelinger     Its: Chief Executive Officer .          
Wexford Partners, LP     a Texas limited partnership                 By:    
Its:    



 

Page 7 of 16

 

 

EXHIBIT A

 

SCHEDULE OF WARRANT HOLDERS

Holder   Warrants       [__________]     [__________]                      
[__________]     [__________]                

 



Page 8 of 16

 





 

EXHIBIT B

 

FORM OF REPRICED WARRANT

 

Warrant Certificate

 

Page 9 of 16

 

 

HEARTLAND BRIDGE CAPITAL, INC.

 

THE SECURITIES WERE ORIGINALLY ISSUED EXEMPT FROM REGISTRATION UNDER TITLE 11,
SECTION 1145 OF THE U.S. CODE

 

HLBC No. E-[__] (Amended) No. of Warrants:  [_______]

 

STOCK PURCHASE WARRANT

 

THIS IS TO CERTIFY that, for value received, [__________], [a/an]
[________________]l, or his/her/its assigns (the “Holder”), is entitled, subject
to the terms and conditions set forth herein, to purchase from Heartland Bridge
Capital, Inc., a Delaware corporation (the “Company”), up to [____________]
([________]) fully paid and nonassessable shares of common stock of the Company
(the “Warrant Securities”) at $0.50 per share, as adjusted under Section 4 (the
“Exercise Price”), upon payment by cashier’s check or wire transfer of the
Purchase Price (as defined below) for such shares of the common stock to the
Company at the Company’s offices.

 

1.          History of Warrant. The Holder received this Warrant in exchange for
Warrant HLBC No. E-[__], which this Warrant replaces in full. This Warrant is
being drafted to reflect the Holder’s ownership of the original warrant rights.
The terms of this Warrant are identical to the original warrant, other then the
exercise price, which has been repriced.

 

2.          Exercisability. This Warrant may be exercised into the Warrant
Securities or a portion thereof at any time, or from time to time, between the
date hereof and 5:00 p.m. Eastern Standard Time on January 4, 2014, by
presentation and surrender hereof to the Company of a notice of election to
purchase duly executed and accompanied by payment by check or wire transfer of
the Purchase Price, which is determined by multiplying the number of shares of
common stock for which this Warrant is being exercised by the Exercise Price,
both as may be adjusted from time to time in accordance with the provisions of
this Warrant. The Exercise Price may be modified by a vote of the Board of
Directors, provided that such price is not higher than $1.00 per share.

 

3.          Manner of Exercise. In case of the purchase of less than all of the
Warrant Securities, the Company shall cancel this Warrant upon the surrender
hereof and shall execute and deliver a new warrant of like tenor for the balance
of the Warrant Securities. Upon the exercise of this Warrant, the issuance of
certificates for securities, properties, or rights underlying this Warrant shall
be made forthwith (and in any event within three (3) business days thereafter)
without charge to the Holder including, without limitation, any tax that may be
payable in respect of the issuance thereof: provided, however, that the Company
shall not be required to pay any tax in respect of income or capital gain of the
Holder.

 

Page 10 of 16

 

 

If and to the extent this Warrant is exercised, in whole or in part, the Holder
shall be entitled to receive a certificate or certificates representing the
Warrant Securities so purchased, upon presentation and surrender to the Company
of the form of election to purchase attached hereto duly executed, and
accompanied by payment of the Purchase Price.

 

4.          Adjustment in Number of Shares.

 

(a)          Adjustment for Reclassifications. In case at any time or from time
to time after the issue date the holders of the common stock of the Company (or
any shares of stock or other securities at the time receivable upon the exercise
of this Warrant) shall have received, or, on or after the record date fixed for
the determination of eligible stockholders, shall have become entitled to
receive, without payment therefore, additional stock or other securities or
property (including cash) by way of stock split, spin-off, reclassification,
combination of shares, or similar corporate rearrangement (exclusive of any
stock dividend of its or any subsidiary’s capital stock), then and in each such
case the Holder of this Warrant, upon the exercise hereof as provided in Section
2, shall be entitled to receive the amount of stock and other securities and
property which such Holder would hold on the date of such exercise if on the
issue date he had been the holder of record of the number of shares of common
stock of the Company called for on the face of this Warrant and had thereafter,
during the period from the issue date, to and including the date of such
exercise, retained such shares and/or all other or additional stock and other
securities and property receivable by him as aforesaid during such period,
giving effect to all adjustments called for during such period. In the event of
any such adjustment, the Exercise Price shall be adjusted proportionally.

 

(b)          Adjustment for Reorganization, Consolidation, Merger. In case of
any reorganization of the Company (or any other corporation the stock or other
securities of which are at the time receivable on the exercise of this Warrant)
after the issue date, or in case, after such date, the Company (or any such
other corporation) shall consolidate with or merge into another corporation or
convey all or substantially all of its assets to another corporation, then and
in each such case the Holder of this Warrant, upon the exercise hereof as
provided in Section 2 at any time after the consummation of such reorganization,
consolidation, merger, or conveyance, shall be entitled to receive, in lieu of
the stock or other securities or property to which such Holder would be entitled
had the Holder exercised this Warrant immediately prior thereto, all subject to
further adjustment as provided herein; in each such case, an equitable amount of
shares of stock or other securities or property upon the exercise of this
Warrant after such consummation.

 

5.          No Requirement to Exercise. Nothing contained in this Warrant shall
be construed as requiring the Holder to exercise this Warrant prior to or in
connection with the effectiveness of a registration statement.

 

6.          Cashless Conversion of Warrants. Notwithstanding any provisions
herein to the contrary, the Holder may convert this Warrant into that number of
shares of the Company’s common stock by surrender of this Warrant at the
principal office of the Company together with the properly endorsed form of
election to purchase in which event the Company shall issue to the holder hereof
a number of shares of the Company’s common stock computed using the following
formula:

 

Page 11 of 16

 

 

X = Y (A-B)

 A

 



Where X =  the number of shares of the Company’s common stock to be issued to
the holder hereof       Y =  the number of shares of the Company’s common stock
purchasable under the Warrant or, if only a portion of the Warrant is being
exercised, the portion of the Warrant being canceled (at the date of such
calculation)       A =  the fair market value of one share of the Company’s
common stock (at the date of such calculation)       B = the Exercise Price





 

All references herein to an “exercise” of the Warrant shall include a conversion
pursuant to this Section 6.  For the purposes of the above calculation, the Fair
Market Value of one share of the Company’s common stock as of a particular date
shall mean:

 

(a)          If traded on a securities exchange or the NASDAQ National Market,
the Fair Market Value shall be deemed to be the closing price of the common
stock of the Company on such exchange or market on the date in question. If
there is no closing selling price for such common stock on the date in question,
then the fair market value shall be the closing selling price on the last
preceding date for which such a quotation exists;

 

(b)          If actively traded over-the-counter, the Fair Market Value shall be
deemed to be the closing bid price of the common stock of the Company on the
date in question. If there is no closing selling price for such common stock on
the date in question, then the fair market value shall be the closing selling
price on the last preceding date for which such a quotation exists;

 

(c)          If the Company’s common stock is traded on multiple platforms, the
Board of Directors of the Company shall determine the primary market for such
common stock; and

 

(d)          If there is no active public market, the “Fair Market Value” shall
be the value thereof, as determined in good faith by the Company’s Board of
Directors after taking into account such factors as the Board of Directors of
the Company shall deem appropriate.

 

Page 12 of 16

 

 

A stock certificate representing the appropriate number of shares of the common
stock shall be delivered to the holder hereof within five (5) days following the
date of exercise.

 

7.          No Stockholder Rights. Unless and until this Warrant is exercised,
this Warrant shall not entitle the Holder hereof to any voting rights or other
rights as a stockholder of the Company, or to any other rights whatsoever except
the rights herein expressed, and, no dividends shall be payable or accrue in
respect of this Warrant.

 

8.          Exchange. This Warrant is exchangeable upon the surrender hereof by
the Holder to the Company for new warrants of like tenor representing in the
aggregate the right to purchase the number of Warrant Securities purchasable
hereunder, each of such new warrants to represent the right to purchase such
number of Warrant Securities as shall be designated by the Holder at the time of
such surrender.

 

Upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction, or mutilation of this Warrant, and, in case of loss,
theft, or destruction, of indemnity or security reasonably satisfactory to it
and reimbursement to the company of all reasonable expenses incidental thereto,
and upon surrender and cancellation hereof, if mutilated, the Company will make
and deliver a new warrant of like tenor and amount, in lieu hereof.

 

9.          Elimination of Fractional Interests. The Company shall not be
required to issue certificates representing fractions of securities upon the
exercise of this Warrant, nor shall it be required to issue scrip or pay cash in
lieu of fractional interests. All fractional interests shall be eliminated by
rounding any fraction up to the nearest whole number of securities, properties,
or rights receivable upon exercise of this Warrant.

 

10.         Reservation of Securities. The Company shall at all times reserve
and keep available out of its authorized shares of common stock or other
securities, solely for the purpose of issuance upon the exercise of this
Warrant, such number of shares of common stock or other securities, properties,
or rights as shall be issuable upon the exercise hereof. The Company covenants
and agrees that, upon exercise of this Warrant and payment of the Purchase
Price, all shares of common stock and other securities issuable upon such
exercise shall be duly and validly issued, fully paid, non-assessable, and not
subject to the preemptive rights of any stockholder.

 

11.         Absolute Owner. The Company may deem and treat the Holder at any
time as the absolute owner hereof for all purposes and shall not be affected by
any notice to the contrary.

 

12.         Common Stock Ownership Limitation. Notwithstanding any other
provision governing the Warrant, if as of the date of exercise, the Company has
registered its common stock under Section 12 of the Securities Exchange Act of
1934, as amended, the Holder may not exercise this Warrant to the extent that
immediately following such exercise the Holder would beneficially own more that
4.99% of the outstanding common stock of the Company. For this purpose, a
representation of the Holder that following such exercise it would not
beneficially own more than 4.99% of the outstanding common stock of the Company
shall be conclusive and binding upon the Company.

 

Page 13 of 16

 

 

13.         Not Redeemable or Cancellable. This Warrant is not redeemable or
cancellable by the Company.

 

14.         Notices to Holder. If at any time prior to the expiration of this
Warrant or its exercise, any of the following events shall occur:

 

(a)          the Company shall take a record of the holders of any class of its
securities for the purpose of entitling them to receive a dividend or
distribution payable otherwise than in cash, or a cash dividend or distribution
payable otherwise than out of current or retained earnings, as indicated by the
accounting treatment of such dividend or distribution on the books of the
Company; or

 

(b)          the Company shall offer to all the holders of a class of its
securities any additional shares of capital stock of the Company or securities
convertible into or exchangeable for shares of capital stock of the Company, or
any option or warrant to subscribe therefor; or

 

(c)          a dissolution, liquidation, or winding up of the Company (other
than in connection with a consolidation or merger) or a sale of all or
substantially all of its property, assets and business as an entirety shall be
proposed.

 

then, in any one or more of said events, the Company shall give written notice
of such event to the Holder at least fifteen (15) days prior to the date fixed
as a record date or the date of closing the transfer books for the determination
of the stockholder entitled to such dividend, distribution, convertible or
exchangeable securities or subscription rights, or entitled to vote on such
proposed dissolution, liquidation, winding up, or sale. Such notice shall
specify such record date or the date of closing the transfer books, as the case
may be.

 

15.         Informational Requirements. The Company will transmit to the Holder
such information, documents, and reports as are generally distributed to
stockholders of the Company concurrently with the distribution thereof to such
stockholders.

 

16.         Notice. Notices to be given to the Company or the Holder shall be
deemed to have been sufficiently given if delivered personally or sent by
overnight courier or messenger, or by facsimile transmission. Notices shall be
deemed to have been received on the date of personal delivery or facsimile
transmission. The address of the Company and of the Holder shall be as set forth
in the Company’s books and records.

 

Page 14 of 16

 

 

17.         Consent to Jurisdiction and Service. The Company consents to the
jurisdiction of any court of the State of Texas, and of any federal court
located in Texas, in any action or proceeding arising out of or in connection
with this Warrant. The Company waives personal service of any summons,
complaint, or other process in connection with any such action or proceeding and
agrees that service thereof may be made at the location provided in Section 16
hereof, or, in the alternative, in any other form or manner permitted by law.
The Holder and Company agree that Fort Bend County, Texas shall be deemed proper
venue.

 

18.         Successors. All the covenants and provisions of this Warrant shall
be binding upon and inure to the benefit of the Company, the Holder, and their
respective legal representatives, successors, and assigns.

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by the
signature of its Chief Executive Officer and to be delivered in the Township of
Mahwah, New Jersey.

 

Dated:  April 13, 2012 HEARTLAND BRIDGE CAPITAL, INC., a Delaware corporation  
        /s/ James F. Groelinger   By: James F. Groelinger   Its: Chief Executive
Officer

 

Page 15 of 16

 

 

[FORM OF ELECTION TO PURCHASE]

 

The undersigned, the holder of the attached Warrant, hereby irrevocably elects
to exercise the purchase right represented by this Warrant Certificate for, and
to purchase securities of, Heartland Bridge Capital, Inc. and herewith makes
payment of $__________ therefor, and requests that the certificates for such
securities be issued in the name of, and delivered to ___________________, whose
address is ______________________________.

 

Dated: ____________________, 20___

 

      By:   Its:   (Signature must conform in all respects to name of holder as
specified on the face of the Warrant Certificate)             (Insert Social
Security or Other   Identifying Number of Holder)

 

Page 16 of 16

 

